Vargas v Riverbay Corp. (2018 NY Slip Op 00520)





Vargas v Riverbay Corp.


2018 NY Slip Op 00520


Decided on January 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2018

Friedman, J.P., Gische, Mazzarelli, Kern, Singh, JJ.


5552 20201/12E

[*1]Leonicia Vargas, et al.,	 Plaintiffs-Appellants,
vRiverbay Corp., Defendant-Respondent.


Ronemus & Vilensky LLP, Garden City (Lisa M. Comeau of counsel), for appellants.
Smith Mazure Director Wilkins Young & Yagerman, P.C., New York (Louise Cherkis of counsel), for respondent.

Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered June 13, 2016, which granted defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
In this slip and fall action, defendant sought to demonstrate its entitlement to summary judgment by merely pointing to perceived gaps in plaintiffs' case (see e.g. Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294, 295 [1st Dept 1994]). Defendant failed to establish its prima facie entitlement to judgment as a matter of law by demonstrating when the area in question was last cleaned or inspected relative to the time when plaintiff fell (see Cater v Double Down Realty Corp., 101 AD3d 506 [1st Dept 2012]).
We have considered the parties' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2018
CLERK